ORDER DISMISSING APPEAL
THOMAS, Acting Chief Justice.
This case having come before the court on its own motion for determination whether the court lacks jurisdiction to consider the appeal, and the court having examined the file and record before the court, and being fully advised in the premises finds that the Notice of Appeal was given “from the Order of the District Court of Fremont County, Wyoming, filed May 26, 1988, Denying Defendants’ Motion to Alter or *571Amend Judgment,” which is not an appealable order, Sun Land & Cattle Co. v. Brown, Wyo., 387 P.2d 1004 (1964); the time having passed for appeal from the judgment and order entered April 18, 1988 as limited by Rule 2.01, W.R.A.P. to fifteen days, Wiens v. American Motors Corp., Wyo., 717 P.2d 322 (1986), although extended by Rule 59(f), W.R.C.P. until May 24, 1988 which has now also passed; and this appeal should be dismissed, and it therefore is
ORDERED that this appeal be, and the same hereby is, dismissed.